Filed 10/28/15 P. v. Williams CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B263193

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA084964)
         v.

CHARMAR WILLIAMS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Steven
R. Van Sicklen, Judge. Affirmed as modified.
                                                         ______
         H. Russell Halpern, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews and Roberta
L. Davis, Deputy Attorneys General, for Plaintiff and Respondent.
                                                         ______
       Charmar Williams appeals from the judgment entered after a jury convicted him of
willful, deliberate and premeditated attempted murder and being a felon in possession of
a firearm. Williams contends that his trial counsel was ineffective. We requested
briefing on whether the trial court erred by using the “Three Strikes” law to impose a
second life term on the attempted murder count. We reject Williams’s ineffective
assistance of counsel argument but conclude that his sentence on the attempted murder
count is erroneous. We modify the sentence to impose a 14-year minimum period of
confinement on the life term and to strike the second life term.
                  FACTUAL AND PROCEDURAL BACKGROUND
1.     The Information
       An information, filed on October 24, 2012, charged Williams with willful,
deliberate and premeditated attempted murder (Pen. Code, §§ 664, subd. (a), 187,
subd. (a)1) and being a felon in possession of a firearm (§ 29800, subd. (a)(1)). The
information specially alleged firearm enhancements pursuant to section 12022.53, as well
as a prior serious or violent felony conviction for robbery (§ 211) that qualified as a strike
under the Three Strikes law (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) and subjected
Williams to a section 667, subdivision (a)(1), enhancement.
2.     The Evidence at Trial
       Williams and Sebastian Pitts, whose girlfriend was Williams’s ex-wife, had a
history of altercations. In 2008, Williams stabbed Pitts in the neck with a key. Pitts
required stitches and rehabilitation due to his injuries. Williams said that he had stabbed
Pitts to protect himself because Pitts, who was much larger than Williams, was making
verbal threats toward him; Pitts said that Williams was yelling at him before the stabbing.
Several years later, Pitts, in retaliation for the stabbing, beat up Williams outside a
grocery store, causing Williams severe injuries.
       A few months after the grocery-store incident, on the afternoon of July 17, 2012,
Pitts and his girlfriend left the girlfriend’s eye doctor appointment and drove to a


1
       Statutory references are to the Penal Code.

                                              2
shopping center. As Pitts was parking his car, a white sedan entered the lot and stopped
at the curb. Williams exited the sedan and walked quickly to Pitts’s van, while carrying a
gun at his side. As Pitts attempted to exit the van, Williams shot Pitts multiple times,
hitting him in the left arm and right leg and skimming his chest. Williams returned to his
car and lay down in the back of the car while his girlfriend drove to the hospital. A
bystander, who had witnessed the shooting, called 911. Pitts was in the hospital for a
week due to his injuries.
        Williams, testifying in his defense, admitted to shooting Pitts multiple times but
said he did so because Pitts was following him, he feared Pitts and he believed Pitts had a
weapon with him, either a gun or a knife. According to Williams, after he drove into the
parking lot to take his girlfriend to pick up a prescription, he noticed Pitts’s van in the lot.
He stopped his car at the curb, retrieved his gun from the glove compartment, put it in his
pocket and walked to Pitts’s van. Pitts was standing outside the van. Believing he saw
the handle of a gun or knife in Pitts’s waistband, Williams took the gun out of his pocket
and fired multiple shots at Pitts. He returned to his car, and he and his girlfriend drove
away.
        Police did not find any weapon at the scene of the shooting or in Pitts’s van. After
apprehending Williams, police recovered a gun from inside a sock in his dresser drawer.
3.      The Jury’s Verdict and Sentencing
        A jury convicted Williams of both counts and found true the special allegations
under section 12022.53. After Williams waived a jury trial on the prior conviction
allegations, the trial court found them to be true. The court sentenced Williams to state
prison for life on the attempted murder count and added a second life term based on the
Three Strikes law, plus 25 years to life for the firearm enhancement, five years for the
section 667, subdivision (a)(1), enhancement and four years (the two-year midterm
doubled) for being a felon in possession of a firearm.




                                               3
                                       DISCUSSION
1.     Ineffective Assistance of Counsel
       “‘“[T]he right to counsel is the right to the effective assistance of counsel.”’
[Citation.] ‘The benchmark for judging any claim of ineffectiveness must be whether
counsel’s conduct so undermined the proper functioning of the adversarial process that
the trial cannot be relied on as having produced a just result.’ [Citation.] ‘A convicted
defendant’s claim that counsel’s assistance was so defective as to require reversal of a
conviction or death sentence has two components. First, the defendant must show that
counsel’s performance was deficient. This requires showing that counsel made errors so
serious that counsel was not functioning as the “counsel” guaranteed the defendant by the
Sixth Amendment. Second, the defendant must show that the deficient performance
prejudiced the defense. This requires showing that counsel’s errors were so serious as to
deprive the defendant of a fair trial, a trial whose result is reliable. Unless a defendant
makes both showings, it cannot be said that the conviction or death sentence resulted
from a breakdown in the adversary process that renders the result unreliable.’
[Citation.]” (In re Valdez (2010) 49 Cal. 4th 715, 729.) As a result, if a reviewing court
concludes that the alleged ineffective assistance did not prejudice the defendant, it need
not address whether counsel’s performance was deficient. (People v. King (2010)
183 Cal. App. 4th 1281, 1298.)
       After the jury returned its verdict but before sentencing, Williams substituted in
new counsel. That counsel filed a new trial motion in which Williams argued that his
trial counsel was ineffective for failing to challenge the credibility of a witness—the
bystander to the shooting—because several of Williams’s family members and his pastor
saw the witness exit Pitts’s van with Pitts at the lunch recess on the day of the
preliminary hearing, and some saw the witness and Pitts “high five” each other after
exiting the van. Williams’s mother and pastor said they reported this sighting to trial
counsel. Williams’s mother also stated that she gave the attorney who represented
Williams at the preliminary hearing a notarized document outlining her observations of
the witness and Pitts and later provided a copy to trial counsel. The People stipulated that

                                              4
the document was in the file of the attorney at the preliminary hearing, which was turned
over to trial counsel. Trial counsel testified that he was not made aware of any contact
between the witness and Pitts and if he had been he would have investigated the matter.
Williams argued that the observations of the witness with Pitts were critical and that trial
counsel should have cross-examined the witness to undermine his credibility as an
independent bystander.
       The trial court denied the new trial motion correctly. Assuming that the witness
and Pitts did interact at the lunch recess of the preliminary hearing and that trial counsel
knew or should have known about the interaction, it is not reasonably probable that
questioning the witness about this interaction would have led to a different verdict. The
evidence against Williams was very strong. The undisputed evidence, even according to
Williams’s own testimony, demonstrated that Williams walked up to Pitts’s van and shot
Pitts multiple times. Williams testified that he saw a handle in Pitts’s waistband and
thought it was a gun or a knife. But no weapon was found at the scene of the shooting or
in Pitts’s van. The witness testified that he did not see Pitts’s waistband. He thus was
unable to shed light on the crucial distinction between the testimony of Williams and
Pitts, that being whether Pitts might have been carrying a weapon.
2.     Sentence on the Count for Willful, Deliberate and Premeditated Attempted Murder
       On the attempted murder count, the trial court sentenced Williams to life pursuant
to section 664, subdivision (a), and then added a second life term to “double” the
sentence under the Three Strikes law based on Williams’s prior strike conviction for
robbery. This was error.
       When a defendant is convicted of willful, deliberate and premeditated murder, and
has a prior strike conviction, the sentence-doubling requirement of the Three Strikes law
in section 667, subdivision (e)(1), does not allow for imposition of a second life term.
(People v. Jefferson (1999) 21 Cal. 4th 86, 99.) Rather, “[b]ecause section 3046
requires that a defendant sentenced to life imprisonment with the possibility of parole
serve ‘at least seven calendar years or . . . a term as established pursuant to any other
section of law that establishes a [greater] minimum period of confinement’ before

                                              5
becoming eligible for parole,’ it sets forth a ‘minimum term’ within the meaning of
section 667(e)(1), which provides that for a defendant with a prior strike the ‘minimum
term for an indeterminate term shall be twice the term otherwise provided as punishment
for the current felony provision.’” (Id. at p. 96.) In this case, there was no applicable
greater minimum period of confinement. As a result, the court was required to
sentence Williams to life with a minimum period of confinement of 14 years, doubled
from seven years. We, therefore, modify Williams’s sentence on the count for willful,
deliberate and premeditated attempted murder to impose a 14-year minimum period of
confinement on the life term and to strike the second life term.2
                                      DISPOSITION
       The judgment is modified to impose a 14-year minimum period of confinement on
the attempted murder count and to strike the second life term on the attempted murder
count. As modified, the judgment is affirmed. The trial court shall forward a corrected
abstract of judgment to the Department of Corrections and Rehabilitation.
       NOT TO BE PUBLISHED.




                                                  ROTHSCHILD, P. J.
We concur:



              CHANEY, J.                          LUI, J.




2
       With this modification, Williams’s sentence is life, with a 14-year minimum
period of confinement (seven years doubled based on the Three Strikes law), on the
attempted murder count, plus 25 years to life for the section 12022.53, subdivision (d),
enhancement, five years for the section 667, subdivision (a)(1) enhancement and
four years (the midterm of two years doubled) on the count for being a felon in
possession of a firearm.

                                              6